Case 17-20265        Doc 50     Filed 04/16/19     Entered 04/16/19 13:31:22          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 20265
         Andria P Johnson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/06/2017.

         2) The plan was confirmed on 10/16/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/14/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/15/2018, 08/14/2018, 11/02/2018.

         5) The case was Dismissed on 12/10/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-20265             Doc 50            Filed 04/16/19    Entered 04/16/19 13:31:22              Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $2,880.00
           Less amount refunded to debtor                                     $0.00

 NET RECEIPTS:                                                                                             $2,880.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $14.64
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $123.38
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $138.02

 Attorney fees paid and disclosed by debtor:                               $0.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 Afni                                       Unsecured         629.00           NA            NA            0.00       0.00
 American InfoSource LP as agent for        Unsecured           0.00        772.12        772.12           0.00       0.00
 AT&T Mobility II LLC                       Unsecured           0.00      1,217.49      1,217.49           0.00       0.00
 Citibank                                   Unsecured           0.00           NA            NA            0.00       0.00
 CMRE Financial Services                    Unsecured         201.00           NA            NA            0.00       0.00
 Cnac - IL l115                             Unsecured           1.00           NA            NA            0.00       0.00
 DirecTV                                    Unsecured         700.00           NA            NA            0.00       0.00
 Hinsdale B&t                               Unsecured           0.00           NA            NA            0.00       0.00
 ILLINOIS COLLECTION SE                     Unsecured      2,081.00            NA            NA            0.00       0.00
 ILLINOIS COLLECTION SE                     Unsecured      1,965.00            NA            NA            0.00       0.00
 ILLINOIS COLLECTION SE                     Unsecured         729.00           NA            NA            0.00       0.00
 Illinois Tollway                           Unsecured         100.00           NA            NA            0.00       0.00
 ISAC/Illinois Student Assistance Commiss   Unsecured           0.00           NA            NA            0.00       0.00
 Jefferson Capital Systems LLC              Unsecured           0.00        423.36        423.36           0.00       0.00
 JP Morgan Chase Bank NA                    Unsecured            NA     14,127.63      14,127.63           0.00       0.00
 JP Morgan Chase Bank NA                    Secured       24,827.11     24,549.63      10,422.00      2,378.71     363.27
 Kay Jewelers/Sterling Jewelers Inc.        Unsecured           0.00           NA            NA            0.00       0.00
 Opportunity Financial LLC                  Unsecured         662.84        672.84        672.84           0.00       0.00
 Payday Loan Store                          Unsecured      1,500.00       1,256.51      1,256.51           0.00       0.00
 Peoples Gas                                Unsecured           0.00           NA            NA            0.00       0.00
 Peritus Portfolio Services II LLC          Secured       18,496.58     19,224.15      19,224.15           0.00       0.00
 Portfolio Recovery Associates              Unsecured         637.00        636.60        636.60           0.00       0.00
 Prestige Financial Services                Unsecured           0.00           NA            NA            0.00       0.00
 Progressive Management Systems             Unsecured         279.00           NA            NA            0.00       0.00
 Revmd Partners Llc                         Unsecured      1,796.00            NA            NA            0.00       0.00
 Sallie Mae                                 Unsecured           0.00           NA            NA            0.00       0.00
 SIR Finance Corporation                    Unsecured      3,400.75       4,271.79      4,271.79           0.00       0.00
 Sky One Federal Credit Union               Unsecured         407.99        477.76        477.76           0.00       0.00
 Speedy Cash                                Unsecured         315.00        315.00        315.00           0.00       0.00
 Statefarm                                  Unsecured      9,399.00            NA            NA            0.00       0.00
 Synchrony Bank/ Old Navy                   Unsecured           0.00           NA            NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-20265                Doc 50   Filed 04/16/19    Entered 04/16/19 13:31:22                Desc        Page 3
                                                       of 4



 Scheduled Creditors:
 Creditor                                           Claim         Claim        Claim         Principal        Int.
 Name                                    Class    Scheduled      Asserted     Allowed          Paid           Paid
 University of Illinois at Chicago    Unsecured           1.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                                   Claim          Principal                 Interest
                                                                 Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                    $0.00
       Mortgage Arrearage                                         $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                               $29,646.15          $2,378.71                  $363.27
       All Other Secured                                          $0.00              $0.00                    $0.00
 TOTAL SECURED:                                              $29,646.15          $2,378.71                  $363.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                                 $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                   $0.00                 $0.00                $0.00
        All Other Priority                                         $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                   $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                                 $24,171.10                  $0.00                $0.00


 Disbursements:

            Expenses of Administration                                $138.02
            Disbursements to Creditors                              $2,741.98

 TOTAL DISBURSEMENTS :                                                                               $2,880.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-20265        Doc 50      Filed 04/16/19     Entered 04/16/19 13:31:22            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
